DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21-29, in all of claims 21-29, the grouping of “A Clean Fuel Gas and Char source” is confusing as these are different entities, and should recite “A Clean Fuel Gas source and a Char source” (using “the” in subsequent recitations) to overcome this rejection. 
Regarding claims 21-29, in both of claims 21 and 28, the preamble leads to confusing where the method is applied to the claimed “Clean Fuel Gas and Char source” and “the method” lacks antecedence in each claim – applicant can overcome this rejection by instead recite “A Clean Fuel Gas and a Char source, wherein a method for producing the Clean Fuel Gas and Char source comprises:”.
Regarding claims 21-29, in both of claims 21 and 28, the limitation "other polymeric material" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other polymeric material"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 24 and 29, the recitation “the toxic compounds and halogenated organic compounds comprise…” recites these two separate limitations in claim 21 and 28, respectively, as a combined limitation, however these should be separated, i.e. by inserting “the” before “organic”, because these are not recited as a grouped limitation in claim 21.
Regarding claims 24 and 29, “other organic compounds” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other organic compounds"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 25, the structure of the claim is confusing because “suitable for further recycling” separated by “and/or” then “an additional step of…” with another “and/or” is confusing because of the double use of “and/or” leads to uncertainty of the optional clauses, further, the recitation “an additional step of…” is unclear how this related to the char (this further limits the process, not the char itself), and therefore is not seen as an clear alternative to “suitable for further recycling”.
 Regarding claim 26, the recitation regarding “the Clean Fuel Gas source further comprises the separation…” is further limiting the method, and not the actual source, and should be more clearly worded, i.e. “the method further comprises…”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feerer et al (US 8,419,902) and Hayward et al (US 2014/0069798).
With regard to claim 21, Feerer teaches to syngas (i.e. Fuel gas, Col. 5, ln. 40-44) and coke (i.e. Char, Col. 6, ln. 6-7) produced by a process for treating municipal and domestic wastes (Col. 5, ln. 35-40) the process comprising:
Inputting the waste into a pyrolysis reactor, (i.e. thermolysis system, Col. 6, ln. 9-10);
Drying the wastes to water content of about 20% (Col. 14, ln. 3-10);
Subjecting the waste to high temperature pyrolysis, therefore undergoing depolymerization and cracking (See Col. 7, ln. 33-35); 
Destroying and/or removing toxic compounds present in the waste sources (Col. 9, ln. 16-22);
Generating the clean fuel gas and char (Col. 9, ln. 9-11);
Volatilized chlorine and fluorine are removed from the syngas (Col. 13, ln. 16-20).
While Feerer does not teach the range of less than 10 ppb of halogenated organic compounds, the steps of Feerer are substantially the same as claimed, and absent a claimed difference, the teaching of Feerer of substantial removal of chlorine and fluorine would understand that this is a substantial removal and therefore overlapping with the instantly claimed range and to measure and record the actual value would be routine to the skilled artisan.
However, Feerer is broadly directed to processing all ‘municipal and domestic waste', and does not specifically teach the method is for converting “carpet, rug and/or polymeric waste”. Domestic waste often broadly includes “polymeric waste”, such as everything from discarded packaging having plastics, rubber products, and in practicing the process of Feerer on domestic wastes the skilled artisan would be expected to be converting polymeric waste.
Hayward, however, teaches specifically that household wastes can comprise carpet wastes in a pyrolysis process (abstract and [0025]). Therefore it would have been obvious for the skilled artisan to select the waste to be carpet and/or rug wastes in the process of Feerer in order to practice Feerer's process of domestic wastes, as taught by Hayward.
Regarding claim 22, Feerer teaches that the generated clean fuel gas and char are substantially free of halogenated organic compounds (Volatilized chlorine and fluorine are removed from the syngas (Col. 13, ln. 16-20).
Regarding claim 23, Feerer teaches tars are removed (Col. 13, ln. 32-36).
Regarding claim 24, as the claimed steps of the process of modified Feerer are the same as claimed, as well as the feed, the process would inherently destroy the same toxic compounds and halogenated compounds as claimed.
Regarding claim 26, Feerer further teaches separating oil-soluble substances (i.e. tar) from the Fuel Gas (See Col. 13, ln. 16-41, Col. 14, ln. 51-59).
Regarding claim 27, Feerer doesn’t specifically teach the BTU’s per pound of waste source that is generated as a fuel source, however as the claimed steps of the process of modified Feerer are the same as claimed, as well as the feed, the process would be expected to show a similar range of generated BTUs per pound of waste source.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feerer et al (US 8,419,902) and Hayward et al (US 2014/0069798) as applied above and further in combination Tumiatti et al (US 2013/0256113).
Feerer is silent to the Char comprising filler and suitable for further recycling and/or removing filling for further reuse. Tumiatti however teaches a modular plant for conversion of carbonaceous materials, and teaches the modular plant can be for thermo-chemical conversion and pyrolysis of non-biogenic materials, including “polymeric materials and/or composites in general (i.e. carbon fiber, glass fibers) that in this manner can possibly be more easily recovered and re-functionalized together with the filler” (see [0228]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention in light of the teachings of Tumiatti that in the process of Feerer when modified for polymeric materials, fillers would be present in the char that would enable further recycling of the filler and/or separation of the filler as suggested by Tumiatti which teaches filler are present which the skilled artisan would understand could therefore be recycled.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feerer et al (US 8,419,902), Hayward et al (US 2014/0069798) and Tumiatti et al (US 2013/0256113),.
With regard to claim 28, Feerer teaches to syngas (i.e. Fuel gas, Col. 5, ln. 40-44) and coke (i.e. Char, Col. 6, ln. 6-7) produced by a process for treating municipal and domestic wastes (Col. 5, ln. 35-40) the process comprising:
Shredding or grinding the input waste source to a predetermined uniform size (Col. 8, ln. 41-45) and inputting the waste source into a pyrolysis reactor, (i.e. thermolysis system, Col. 6, ln. 9-10) the thermolysis system of Feerer is free of oxygen (Col. 8, ln. 66-67), i.e. pyrolysis, and heated via indirect heat (Col. 12, ln. 36-46); The pyrolysis temperature range of Feerer is 800 - 1000 deg C, which overlaps applicant’s claimed range, therefore being prima facie obvious, see MPEP 2144.05 (I);
Drying the wastes to water content of about 20% (Col. 14, ln. 3-10);
Subjecting the waste to high temperature pyrolysis, therefore undergoing depolymerization and cracking (See Col. 7, ln. 33-35); 
Destroying and/or removing toxic compounds present in the waste sources (Col. 9, ln. 16-22);
Generating the clean fuel gas and char, which char would comprise carbon (Col. 9, ln. 9-11);
Volatilized chlorine and fluorine are removed from the syngas (Col. 13, ln. 16-20).
However, Feerer is broadly directed to processing all ‘municipal and domestic waste', and does not specifically teach the method is for converting “carpet, rug and/or polymeric waste”. Domestic waste often broadly includes “polymeric waste”, such as everything from discarded packaging having plastics, rubber products, and in practicing the process of Feerer on domestic wastes the skilled artisan would be expected to be converting polymeric waste.
Hayward, however, teaches specifically that household wastes can comprise carpet wastes in a pyrolysis process (abstract and [0025]). Therefore it would have been obvious for the skilled artisan to select the waste to be carpet and/or rug wastes in the process of Feerer in order to practice Feerer's process of domestic wastes, as taught by Hayward.
Feerer is silent to the operating pressure of the pyrolysis system. Tumiatti however teaches the substantially related retort can operate from 0.1 mbar to 100 bar [0212], and teaches that specifically for pyrolysis conditions can be varied for different results (see pages 18-20, specifically [0263]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention in light of the teachings of Tumiatti to vary, through routine experimentation, the pressures in the system of Feerer, in light of Tumiatti’s suggested overlapping pressure ranges, and arrive at the instantly claimed pressure range without unexpected results, see MPEP 2144.05.
Feerer is silent to the Char comprising filler and suitable for further recycling. Tumiatti however teaches a modular plant for conversion of carbonaceous materials, and teaches the modular plant can be for thermo-chemical conversion and pyrolysis of non-biogenic materials, including “polymeric materials and/or composites in general (i.e. carbon fiber, glass fibers) that in this manner can possibly be more easily recovered and re-functionalized together with the filler” (see [0228]), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention in light of the teachings of Tumiatti that in the process of Feerer when modified for polymeric materials, fillers would be present in the char that would enable further recycling of the filler and/or separation of the filler as suggested by Tumiatti which teaches filler are present which the skilled artisan would understand could therefore be recycled.
Regarding claim 29, as the claimed steps of the process of modified Feerer are the same as claimed, as well as the feed, the process would inherently destroy the same toxic compounds and halogenated compounds as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,306,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘255 patent are generally the more limited of the two sets of claims, wherein the method comprises two reactors and at least two gas scrubbers, whereas the instant are less limited and involving limitations of the dependent claims which would have been obvious to one having ordinary skill in the art before the effective filing date, additionally the instant claims include polymeric material which are known to include electric and electronic waste.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Der Giessen (US 6,084,139) teaches waste pyrolysis generating gas and residue. Sloterdijk (US 4,317,800) teaches thermolysis of scrap having halogenated hydrocarbons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772